Citation Nr: 0714144	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-13 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, manifested by shortness of breath.

2.  Entitlement to service connection for irritated bladder, 
colon, and urinary conditions.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from August 1957 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002  rating decision by 
the Department of Veterans Affairs (VA) Atlanta, Georgia 
Regional Office (RO), which denied entitlement to service 
connection for a respiratory disorder and irritated bladder, 
colon, and urinary conditions. 


FINDINGS OF FACT

1.  Notwithstanding medical date on file denoting the 
presence of current disablement of the veteran due to a 
respiratory disorder and a urinary condition, these disorders 
were not manifested in service and competent evidence of a 
nexus between these disorders and the veteran's period of 
service is lacking.

2.  There is no showing of current disablement of the veteran 
due to an irritable bladder or a colon condition


CONCLUSION OF LAW

A respiratory disorder, a urinary condition, an irritable 
bladder, and a colon condition were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002 and a rating 
decision in November 2002.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2004 statement of the case.  The 
veteran received additional notice in March 2006.  However, 
the issuance of a supplemental statement of the case is not 
necessary because no evidence has been received subsequent to 
the April 2004 statement of the case.  38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to these claims as the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

In this case, VA has been unable to secure the veteran's 
service medical records.  In November 2002, the National 
Personnel Records Center informed VA that the veteran's 
service medical records were destroyed in a fire.  
Historically, the fire occurred in 1973 at the National 
Personnel Records Center.  The Board recognizes that the 
United States Court of Appeals for Veterans Claims has held 
that, in cases where records once in the hands of the 
Government are missing, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis herein has 
been undertaken with this heightened duty in mind.

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but rather a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, and to explain its decision when the 
veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).

Case law does not lower the legal standard for proving a 
claim for service connection.  It merely increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the veteran.  
Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 
9 Vet. App. 46 (1996).

In statements on file, the veteran argues that he has a 
respiratory condition and a urinary disorder as well as an 
irritated bladder and colon condition attributable to 
service, to include exposure to gas therein.  The veteran's 
spouse in a statement dated in April 2003 has related that 
the veteran had to be hospitalized for several weeks in 
service following exposure to gas, which impaired his ability 
to breathe.  She avers that following service, the veteran 
was a completely different person with multiple conditions to 
include lung congestion and elimination problems. 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records, as noted above, are 
not on file and are presumed destroyed.  The absence of 
service medical records however is not fatal to the veteran's 
claim if he can present evidence of treatment for the 
disabilities claimed to be attributable to service, shortly 
after service, which can be reasonably related thereto.  
However, the clinical record is devoid of any indication that 
any of the diseases claimed developed in service or within 
the immediate post service period.  The first clinical 
manifestations of the veteran's respiratory disorder, 
identified as mild asthma, and of a urinary condition, 
identified as prostatitis, is shown to have occurred in the 
2000's, more than four decades following the veteran's 
service discharge.  The initial manifestations of these 
disorders are too remote in time from service to support the 
claim that these conditions are related to service absent 
objective evidence to the contrary.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed Cir 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Here, evidence demonstrating treatment of the 
claimed conditions shortly after service, or prior to 2000, 
has not been presented.  There is no competent medical 
evidence of record that related any respiratory or urinary 
disorder to the veteran's service or to any disease or injury 
incurred in or aggravated by service.

As to the veteran's claims for a colon condition or an 
irritable bladder, the post service medical records are 
negative for any objective (medical) evidence of either of 
these disorders and there is no evidence or record linking 
any colon or bladder condition to the veteran's service.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  

In this case, absent from the record is competent (medical) 
evidence linking any of the claimed entities shown by the 
evidence to the veteran's period of service or any event 
thereof.  No medical professional provides findings or 
opinions to that effect, and the record does not reflect that 
the veteran has the requisite medical background or training 
so as to render competent his opinions as to questions of 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In the absence of a showing of a nexus between the veteran's 
respiratory disorder, manifested by shortness of breath, and 
urinary condition and the veteran's service, a preponderance 
of the evidence is against entitlement to service connection 
for these claimed disabilities.  In the absence of identified 
disabilities of the bladder and colon, service connection for 
these disabilities is also not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Here, the preponderance of the 
evidence is against the veteran's claims and the claims must 
be denied. 




ORDER

Service connection for a respiratory disorder, manifested by 
shortness of breath is denied.

Service connection for irritated bladder, colon, and urinary 
conditions is denied.



___________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


